Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 September 2021 has been entered. 


Status of Claims
3.		The amendment filed on 10 September 2021 has been entered into the record and has been fully considered. Claims 1 and 11 have been amended. Claims 1-12 and 14-20 are currently pending.

Priority
4.		Instant application claims priority to foreign application UNITED KINGDOM 1616691.0, filed 9/30/2016 (certified copy received 3/22/2019). The subject matter of instant claims is disclosed in the 1616691.0 application (see para spanning pages 2 and 3; pages 35, 36; claims 1-20 on pages 37-39). Accordingly, present claims 1-12, 14-20 get the benefit of the effective filing date of 30 September 2016, the date that the foreign application ‘691.0 was filed. 

Rejections withdrawn
5.		Upon consideration of proper amendment of claim 11 to recite “probability score”, the rejection under 35 U.S.C. 112(b), or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
6.		Upon consideration of amendment of claim 1 step (a) to recite the serum as being “obtained from a patient who has received a diagnosis of mild cognitive impairment (MCI)”, the rejections under AIA  35 U.S.C. 103 have been withdrawn. The cited prior art does not teach or suggest using serum from an MCI patient in an assay as instantly claimed.

7. 		The instantly claimed in-vitro cell-based assay, comprising culturing human hippocampal progenitor cells with serum from a patient diagnosed with MCI, wherein subsequent proliferation, differentiation and apoptosis of the progenitor cells indicate the likelihood of the patient to develop Alzheimer’s disease, is novel and free of the art. The only pertinent reference of the claimed assay has been disclosed in related application/s from which the instant application derives priority.

8.		An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
9.		Authorization for this examiner's amendment was given following a telephone interview with Joseph R. Baker, Jr, on 1 July 2022. 


The application has been amended as follows: 
10.		Please update the specification to read as follows:
11.		Please refer to page 36 of the specification dated 3/22/2019. Please make the following correction:
		Line 3: - “Table 4”.

12.		Please update the claims to read as follows (portions that are struck through or are within parenthesis indicate deletions, while portions that are underlined indicate insertions, as per the current amendment):
		1. (Currently Amended) An in vitro cell-based assay method comprising the steps of:
(a) culturing conditionally immortalized human hippocampal progenitor cells in a culture medium comprising serum[[,]] during a period of proliferation of said progenitor cells, the serum obtained from a patient who has received a diagnosis of mild 
cognitive impairment (MCI)
(b) subsequently culturing said conditionally immortalized hippocampal progenitor cells in a culture medium comprising the serum obtained from said patient, during a period of differentiation of said progenitor cells;
(c) measuring the level of proliferation of said cultured progenitor cells, wherein one or more cellular markers that increase during proliferation are measured:
(d) measuring the average cell count of said cultured progenitor cells during or after the period of proliferation; and
(e) measuring apoptotic cell death after differentiation of the proliferated hippocampal progenitor cells, wherein one or more apoptotic-associated proteins are measured,
wherein the outcomes of each of (c) to (e) result in a probability score, the result of which indicates the likelihood of the patient with mild cognitive impairment (MCI) converting to Alzheimer’s disease (AD).

13.		 Prior art considered pertinent to Applicant' s disclosure but not relied upon
		Maruszak et al, bioRxiv (preprint server for biology), pages 1-48, posted 8/13/2017

		Maruszak et al teach that MCI patient serum differentially alters the fate of human hippocampal progenitor cells in an vitro cell-based assay, thus predicting a conversion to AD (page 1; Abstract; Figs. 1, 2). The reference teaches that exposure to serum from MCI convertors to AD, results in decreased proliferation and an increased apoptosis of hippocampal progenitor cells (page 9, Fig. 3). The reference however, has not been considered in a rejection as the reference date (8/13/17) is post to the filing date of the foreign application 1616691.0 (9/30/2016), from which the instant application derives priority (see para 4). 


Conclusion
14.		Claims 1-12 and 14-20 are allowable.


Advisory information
15.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571) 272-9037.  The examiner can normally be reached on Monday through Friday, 9:00 a.m. to 5:00 p.m.
16.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
		
/A. D./
Examiner, Art Unit 1649
2 July 2022

/DANIEL E KOLKER/
Supervisory Patent Examiner, Art Unit 1644